DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
Election/Restrictions
Amended claims 14-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the one unifying feature of the elected invention was user interface. Original independent claims 9 and 14 both required a user interface.  Now, the user interface requirement has been deleted from independent claim 14, and two new means-plus-function limitations have been added, one requiring corresponding structure described by the instant specification or equivalent with respect to the function “capture a sample image, wherein the device controls one or more of a location, an angle, and a flash when capturing the sample image” and another requiring corresponding structure described by the instant specification or equivalent with respect to the function “receive a sample image, wherein the matching subsystem is configured to select a color selection and base quality based on matching a sample color within the sample image”.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rice et al. (US 6,563,510). Regarding claim 9, Rice discloses or suggests a system comprising a walkable path in a store (see Fig. 22; col. 21, lines 45-62); a first kiosk (one of “60”) on the walkable path within the store, the first kiosk having an electronic interface (52, 64, 68, 70) capable of receiving a base selection (see Fig. 16, menu with list of 5 bases) and color selection (see col. 21, line 16-44); and a second kiosk on the walkable path within the store capable of tinting a base with a colorant to a specification matching the color selection (see col. 22, lines 8-18), and the second kiosk configured to mix the base and the colorant (see col. 22, lines 8-18).  Although Rice does not use the word “gloss”, the selected base would inherently have a gloss level.  Furthermore, the base is not a structural element of the claimed first kiosk and a kiosk capable of being used to select a base would inherently be capable of selecting a base that has a gloss level.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. (US 6,563,510) in view of Peterson et al. (US 2010/0067009).  The system of Rice was discussed above.  As explained above, Rice does not use the word “gloss” to characterize a base intended to be selected during an intended operation.  Peterson is cited for further information concerning automated selection of gloss level in paint mixing systems (see [0070]).  So, while it is considered that the claimed system is anticipated by or obvious over Rice alone, it would have also been obvious to one of ordinary skill in the art to have incorporated the gloss level selection features of Peterson into the system of Rice to provide a customer with a desired paint.  
Response to Arguments
The elected invention is not a process invention, but instead an apparatus invention.  Nothing in applicant’s remarks structurally distinguishes the claimed structure over the prior art structure.  The base mention in claim 9 is not an element of the claimed structure.  Nonetheless, a base inherently has a gloss level.  The structure of Rice is capable of being used to select a base, as seen in Fig. 16.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774